     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 1 of 13 Page ID #:1



 1    Hank Bates (SBN 167688)
      hbates@cbplaw.com
 2    CARNEY BATES & PULLIAM, PLLC
      519 W. 7th St.
 3
      Little Rock, AR, 72201
 4    Tel. 501-312-8500
      Fax 501-312-8505
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7
                                        EASTERN DIVISION
 8
      ARTHUR MARISCAL and CATHERINE MARISCAL,
 9    on behalf of themselves and
      all others similarly situated,
10

11            Plaintiffs,
      v.                                                   Case No. _______________________
12
      FLAGSTAR BANK, FSB,
13
              Defendant.
14
      _______________________________/
15
                                                COMPLAINT
16
              Plaintiffs, Arthur Mariscal and Catherine Mariscal, on behalf of themselves and all others
17
      similarly situated, allege breach of contract and violations of the Rosenthal Fair Debt Collection
18

19    Practices Act (“Rosenthal Act”), against Flagstar Bank (“Defendant” or “Flagstar”).

20            1.      Borrowers in California struggle enough to make their regular mortgage payments

21    without getting charged extra, illegal fees when they try to pay by phone (“Pay-to-Pay fees”).
22    Federal and state debt collection laws strictly prohibit these charges unless expressly agreed to
23
      by the borrower, but these Pay-to-Pay fees are found nowhere in the standard deed of trust.
24
      Here, Flagstar customers who make their payments by phone pay a fee of $15.00. Of this fee,
25
      Flagstar pays Western Union less than a dollar to process the payment and pockets the difference
26

27    as profit.

28
      COMPLAINT                                                  CASE NO.:

      Page 1 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 2 of 13 Page ID #:2



 1           2.      Flagstar services mortgages across the country and must know the terms of the

 2    standard loan agreements it services, none of which state Pay-to-Pay fees as a type of service fee
 3
      that Flagstar can charge. Also, Pay-to-Pay fees are expressly prohibited by Fannie Mae’s
 4
      servicing guidelines, which prohibit all Fannie Mae servicers from charging any fee for routine
 5
      borrower collections. Even if some fee were allowed, the mortgage uniform covenants allow
 6
      Flagstar to pass along to the borrower only the actual cost of fees incurred—here, less than a
 7

 8    dollar per transaction.

 9           3.      Flagstar must be held accountable for charging these illegal fees.
10                                    JURISDICTION AND VENUE
11
             4.      This Court has personal jurisdiction because Flagstar conducts business in
12
      California and commits torts in California, as described in this Complaint.
13
             5.      The Court has jurisdiction under 28 U.S.C. §1332(d)(2).
14

15           6.      Venue is proper because this is where the cause of action accrued.

16                                                PARTIES

17           7.      Plaintiffs Arthur Mariscal and Catherine Mariscal are citizens of the State of
18
      California and have a mortgage on a home in California that is serviced by Flagstar.
19
             8.      Defendant Flagstar Bank is a corporation with a principal place of business in
20
      Troy, Michigan.
21
                                            APPLICABLE LAW
22

23    The Rosenthal Act

24           9.      The Rosenthal Act is “a remedial statute [that] should be interpreted broadly in

25    order to effectuate its purpose.” Butler v. Resurgence Fin., LLC, 521 F. Supp. 2d 1093, 1096
26
      (C.D. Cal. 2007); see People ex rel. Lungren v. Superior Court, 14 Cal.4th 294, 313, 58
27
      Cal.Rptr.2d 855, 926 P.2d 1042 (Cal. 1996) (“civil statutes for the protection of the public are,
28
      COMPLAINT                                                  CASE NO.:

      Page 2 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 3 of 13 Page ID #:3



 1    generally, broadly construed in favor of that protective purpose.”); Komarova v. National Credit

 2    Acceptance, Inc., 95 Cal.Rptr.3d 880, 892, 175 Cal.App.4th 324, 340 (Cal.App. 1 Dist. 2009).
 3
             10.     The Rosenthal Act defines “debt collector” as “any person who, in the ordinary
 4
      course of business, regularly, on behalf of himself or herself or others, engages in debt
 5
      collection.” Cal. Civ. Code §1788.2(c).
 6
             11.     The Rosenthal Act defines a “consumer debt” as “money, property or their
 7

 8    equivalent, due or owing or alleged to be due or owing from a natural person by reason of a

 9    consumer credit transaction.” Cal. Civ. Code §1788.2(f).
10           12.     The Rosenthal Act defines “consumer credit transaction” as “a transaction
11
      between a natural person and another person in which property, services or money is acquired on
12
      credit by that natural person from such other person primarily for personal, family, or household
13
      purposes.” Cal. Civ. Code §1788.2(e).
14

15           13.     Moreover, the Rosenthal Act prohibits “collecting or attempting to collect from

16    the debtor the whole or any part of the debt collector's fee or charge for services rendered, or

17    other expense incurred by the debt collector in the collection of the consumer debt, except as
18    permitted by law.” Cal. Civ. Code § 1788.14(b).
19
             14.     The Rosenthal Act also makes it illegal to represent that consumer debt “may be
20
      increased by the addition of . . . charges if, in fact, such fees and charges may not be legally
21
      added to the existing obligation.” Cal. Civ. Code § 1788.13(e).
22

23           15.     The Rosenthal Act also prohibits any entity covered by it to violate provisions of

24    the federal Fair Debt Collection Practices Act (“FDCPA”). Cal. Civ. Code § 1788.17.

25           16.     On specific provision is the FDCPA’s prohibition on using “any false, deceptive,
26
      or misleading representation or means in connection with the collection of any debt,” which
27

28
      COMPLAINT                                                   CASE NO.:

      Page 3 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 4 of 13 Page ID #:4



 1    includes the false representation of “the character, amount, or legal status of any debt.” Id. §

 2    1692e.
 3
               17.   The Rosenthal Act further incorporates the FDCPA’s prohibition on employing
 4
      “unfair or unconscionable means to collect or attempt to collect any debt,” including “the
 5
      collection of any amount unless such amount is expressly authorized by the agreement creating
 6
      the debt or permitted by law.” Id. § 1692f.
 7

 8             18.   Flagstar’s violations of those provisions constitute violations of the Rosenthal

 9    Act.
10                                      FACTUAL ALLEGATIONS
11
               19.   On or around January 28, 2017, the Mariscals purchased a home in Riverside
12
      County, subject to a mortgage.
13
               20.   The Mariscals’ mortgage is serviced by Flagstar.
14

15             21.   Since 2018, the Mariscals have made monthly mortgage payments over the phone

16    through their bank account.

17             22.   Flagstar has charged the Mariscals an additional fee of $15.00 each time they
18
      make their mortgage payment over the phone. This fee is not authorized by their Deed of Trust.
19
               23.   The Mariscals have paid this fee numerous times, including as recently as August
20
      2019.
21
               24.   Flagstar contracts with Western Union to process all of its online and automated
22

23    phone payment transactions (“Pay-to-Pay Transactions”). On information and belief, the cost to

24    Flagstar under the contract depends on the monthly volume of Pay-to-Pay Transactions

25    processed by Western Union. Given the volume of Pay-to-Pay Transactions, the actual cost that
26
      Flagstar pays Western Union to process Pay-to-Pay Transactions is about $0.20 to $0.40 per
27
      transaction.
28
      COMPLAINT                                                   CASE NO.:

      Page 4 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 5 of 13 Page ID #:5



 1           25.     The Mariscals’ Deed of Trust is enclosed as Exhibit A.

 2           26.     Flagstar’s demand for payment of Pay-to-Pay fees is a breach of the Deed of
 3
      Trust, which does not delineate Pay-to-Pay fees as one of the charges that the lender, or loan
 4
      servicer acting on behalf of the lender, may charge. There is simply no provision in the
 5
      mortgage that allows Flagstar to collect Pay-to-Pay fees.
 6
             27.     Flagstar’s demand for payment of Pay-to-Pay fees is a direct breach of Paragraph
 7

 8    16 of the Deed of Trust: “This Security Instrument shall be governed by Federal law and the law

 9    of the jurisdiction in which the Property is located.” See Exhibit A, ¶16. As alleged above, the
10    Rosenthal Act prohibits the collection of any amount incidental to the principle obligation unless
11
      that amount is expressly stated in the loan agreement. Flagstar’s collection of Pay-to-Pay fees
12
      violates the Rosenthal Act.
13
             28.     To the extent that Flagstar claims there is any allowance of fees to be charged
14

15    under Paragraph 14 of the Deed of Trust, those charges are limited to those charged when the

16    borrower is in default. Even if the Pay-to-Pay fees were default related fees, which they are not,

17    Flagstar’s demand for payment of Pay-to-Pay fees is a direct breach of Paragraph 9 of the Deed
18
      of Trust, “Protection of Lender’s Interest in the Property and Rights Under This Security
19
      Instrument,” which states that only “amounts disbursed by the Lender under this Section 9 shall
20
      become additional debt of Borrower.” See Exhibit A, ¶9 (emphasis added). Flagstar collected
21
      more than the amount it disbursed to Western Union to process the Pay-to-pay transactions.
22

23           29.     Flagstar’s demand for payment of Pay-to-Pay fees is a direct breach of Paragraph

24    14 of its Deed of Trust, under the “Uniform Covenants” section, stating that the lender may not

25    charge fees prohibited by “Applicable Law.” The Agreement defines “Applicable Law” in
26
      Paragraph J as “all controlling applicable federal, state and local statutes, regulations, ordinances
27

28
      COMPLAINT                                                   CASE NO.:

      Page 5 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 6 of 13 Page ID #:6



 1    and administrative rules and orders (that have the effect of law) as well as all applicable final,

 2    non-appealable judicial opinions.” See Exhibit A, ¶14.
 3
              30.     By charging the Pay-to-Pay fees, Flagstar has violated the “Applicable Law”
 4
      provision, as defined by its Deed of Trust, and thus breached its contract.
 5
              31.     Because the “Governing Law” (¶16), “Protection of Lender’s Interest in the
 6
      Property and Rights Under This Security Instrument” (¶9), and “Applicable Law” (¶14)
 7

 8    provisions are contained in the “Uniform Covenants” section, Flagstar has breached its contract

 9    on a class-wide basis.
10            32.     Prior to filing this Complaint, the Mariscals made a written pre-suit demand upon
11
      Flagstar.
12
              33.     Flagstar was given a reasonable opportunity to cure its breaches described herein
13
      but failed to do so.
14

15                             CLASS REPRESENTATION ALLEGATIONS
              34.     Plaintiffs Arthur and Catherine Mariscal bring this action under Fed. R. Civ. P.
16

17    23(b)(3) on behalf of the following class of persons, subject to modification after discovery and

18    case development:
19            All persons with a California address who paid a fee to Flagstar for making a loan
20            payment by telephone, IVR, or the internet during the applicable statutes of
21            limitations for Plaintiffs’ claims through the date a class is certified.
22            35.     Class members are identifiable through Defendant’s records and payment
23    databases.
24
              36.     Excluded from the Class are the Defendant; any entities in which it has a
25
      controlling interest; its agents and employees; and any Judge to whom this action is assigned and
26
      any member of such Judge’s staff and immediate family.
27

28
      COMPLAINT                                                     CASE NO.:

      Page 6 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 7 of 13 Page ID #:7



 1           37.       Plaintiffs propose that they serve as class representatives.

 2           38.       Plaintiffs and the Class have all been harmed by the actions of Defendant.
 3
             39.       Numerosity is satisfied. On information and belief, Flagstar’s servicing records
 4
      will show there are thousands of class members. Individual joinder of these persons is
 5
      impracticable.
 6
             40.       There are questions of law and fact common to Plaintiffs and to the Class,
 7

 8    including, but not limited to:

 9                 a. Whether Flagstar violated the FDCPA by charging Pay-to-Pay fees not due;
10                 b. Whether Flagstar violated the Rosenthal Act by charging Pay-to-Pay fees not due;
11
                   c. Whether Flagstar violated general provisions of the California Unfair Practices
12
                       Act (Cal. Bus. & Prof. Code § 17000 et. seq.) by charging Pay-to-Pay fees not
13
                       due;
14

15                 d. Whether Flagstar breached its Deeds of Trust by charging Pay-to-Pay fees not

16                     due;

17                 e. Whether Flagstar’s cost of the Pay-to-Pay transactions under its contract with
18
                       Western Union is less than the amount it charged for Pay-to-Pay fees;
19
                   f. Whether Plaintiffs and class members are entitled to actual and/or statutory
20
                       damages as a result of Defendant’s actions; and
21
                   g. Whether Plaintiffs and class members are entitled to attorney’s fees and costs.
22

23           41.       Plaintiffs’ claims are typical of the claims of class members. Flagstar charged

24    Plaintiffs Pay-to-Pay fees in the same manner as the class members. Flagstar entered into a

25    contract with Western Union to process the Plaintiffs’ and class members’ Pay-to-Pay
26
      Transactions. Plaintiffs and class members entered into uniform covenants in their Deeds of
27
      Trust that prohibit Pay-to-Pay charges. Alternatively, if Flagstar is allowed under the Deeds of
28
      COMPLAINT                                                    CASE NO.:

      Page 7 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 8 of 13 Page ID #:8



 1    Trust to charge Pay-to-Pay Transactions as default related fees, such amounts are capped for

 2    Plaintiffs and class members at the actual amounts disbursed by Flagstar to Western Union for
 3
      the Pay-to-Pay Transactions, approximately $0.20 to $0.40 under Flagstar’s contract with
 4
      Western Union.
 5
             42.     Plaintiffs are adequate representatives of the Class because their interests do not
 6
      conflict with the interests of the class members and they will fairly and adequately protect the
 7

 8    interests of the class members. Plaintiffs have taken actions before filing this complaint, by

 9    hiring skilled and experienced counsel, and by making a pre-suit demand on behalf of class
10    members to protect the interests of the class.
11
             43.     Plaintiffs have hired counsel that is skilled and experienced in class actions and is
12
      adequate class counsel capable of protecting the interests of the class members.
13
             44.     Common questions of law and fact predominate over questions affecting only
14

15    individual class members, and a class action is the superior method for fair and efficient

16    adjudication of this controversy.

17           45.     The likelihood that individual members of the class will prosecute separate
18
      actions is remote due to the time and expense necessary to conduct such litigation.
19
             COUNT I AS TO FLAGSTAR’S VIOLATION OF THE ROSENTHAL ACT
20                           § CAL. CIV. CODE §§ 1788 et seq

21           46.     The Rosenthal Act applies to Flagstar because it regularly engages in debt
22
      collection within California. Cal. Civ. Code § 1788.2(c).
23
             47.     Plaintiffs purchased a home by taking out a residential mortgage for personal,
24
      family or household use, and each Plaintiff is a person who incurred a consumer debt. Cal. Civ.
25
      Code § 1788.2(e), (f).
26

27

28
      COMPLAINT                                                   CASE NO.:

      Page 8 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 9 of 13 Page ID #:9



 1           48.       By collecting Pay-to-Pay fees from Plaintiffs and class members, Flagstar

 2    collected an amount incidental to the principal obligation without the amount being expressly
 3
      stated in the underlying loan agreement, in violation of the FDCPA.
 4
             49.       The Rosenthal Act makes it illegal for any entity covered by it to violate the
 5
      federal FDCPA. Cal. Civ. Code § 1788.17. By violating the FDCPA, Flagstar also violated the
 6
      Rosenthal Act.
 7

 8           50.       Moreover, by collecting and attempting to collect Pay-to-Pay fees that were not

 9    otherwise permitted by law from Plaintiffs and class members, Flagstar violated the Rosenthal
10    Act’s prohibition against “collecting or attempting to collect from the debtor the whole or any
11
      part of the debt collector's fee or charge for services rendered, or other expense incurred by the
12
      debt collector in the collection of the consumer debt, except as permitted by law.” Cal. Civ. Code
13
      § 1788.14(b).
14

15           51.       By assessing Pay-to-Pay fees, Flagstar represented to Plaintiffs and class

16    members that their debts may be increased by the addition of the Pay-to-Pay fees, even though

17    Pay-to-Pay fees may not be legally added to the existing obligation. These representations
18    violated the Rosenthal Act’s prohibition against representing that a consumer debt “may be
19
      increased by the addition of . . . charges if, in fact, such fees and charges may not be legally
20
      added to the existing obligation.” Cal. Civ. Code § 1788.13(e).
21
             52.       Flagstar violated the Rosenthal Act because it retains for itself a portion of the
22

23    Pay-to-Pay fees it collects from California borrowers.

24           53.       As a result of each and every violation of the Rosenthal Act, Plaintiffs and the

25    California Class are entitled to recover from Flagstar any actual damages pursuant to Cal. Civ.
26
      Code § 1788.30(a), statutory damages for a knowing or willful violation in the amount up to
27

28
      COMPLAINT                                                    CASE NO.:

      Page 9 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 10 of 13 Page ID #:10



 1     $1,000 pursuant to California Civil Code § 1788.30(b), and reasonable attorney’s fees and costs

 2     pursuant to California Civil Code ¶ 1788.30(c).
 3
         COUNT II AS TO FLAGSTAR’S VIOLATION OF THE “UNLAWFUL” PRONG OF
 4        THE CALIFORNIA UNFAIR PRACTICES ACT § § 17000, 17200 et. seq. (“UCL”)

 5            54.       The UCL defines unfair business competition to include any “unlawful, unfair or
 6     fraudulent” act or practice. Cal. Bus. & Prof. Code § 17200.
 7
              55.       A business act or practice is “unlawful” under the UCL if it violates any other law
 8
       or regulation.
 9
              56.       As described in detail above, Flagstar’s conduct described herein violates the
10

11     FDCPA and the Rosenthal Act. These violations are sufficient to support Plaintiffs’ claim under

12     the unlawful prong of the UCL.

13            57.       As a result of the conduct above, Flagstar has been unlawfully enriched at the
14     expense of Plaintiffs and class members by obtaining revenues and profits that it would not have
15
       otherwise obtained absent its false, misleading and deceptive conduct.
16
              58.       Through its unlawful acts and practices, Flagstar has improperly obtained money
17
       from Plaintiffs and the class members. As such, Plaintiffs request that the Court cause Flagstar to
18

19     restore the money to Plaintiffs and to the class members, and enjoin Flagstar from continuing to

20     violate the UCL in the future. Otherwise, Plaintiffs and the class members may be irreparably

21     harmed and/or denied an effective and complete remedy if such an order is not granted.
22
                        COUNT III AS TO FLAGSTAR’S BREACH OF CONTRACT
23
              59.       On or about January 28, 2017, the Mariscals entered into a Deed of Trust with
24
       respect to their home.
25
              60.       When Flagstar became the servicer of the Mariscals’ loan, it became a party to the
26

27     Deed of Trust by assignment. Thus, Flagstar entered into a Deed of Trust with the Mariscals

28
       COMPLAINT                                                   CASE NO.:

       Page 10 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 11 of 13 Page ID #:11



 1     whereby money was lent to the Mariscals to purchase property in exchange for certain payment

 2     over time.
 3
              61.      Flagstar’s demand for payment of Pay-to-Pay fees is a breach of the Deed of
 4
       Trust, which does not delineate Pay-to-Pay fees as one of the many charges that the lender, or
 5
       loan servicer acting on behalf of the lender, may charge. There is simply no provision in the
 6
       mortgage that allows Flagstar to collect Pay-to-Pay fees.
 7

 8            62.      Flagstar’s demand for payment of Pay-to-Pay fees is a direct breach of Paragraph

 9     16 of the Deed of Trust: “This Security Instrument shall be governed by Federal law and the law
10     of the jurisdiction in which the Property is located.” See Exhibit A, ¶16. Federal debt collection
11
       law prohibits the collection of any amount incidental to the principle obligation unless that
12
       amount is expressly stated in the loan agreement. See 15 U.S.C. § 1692f(1) (making unlawful
13
       the “collection of any amount (including any interest, fee, charge or expense incidental to the
14

15     principal obligation) unless such amount is expressly authorized by the agreement creating

16     the debt or permitted by law”) (emphasis added). Flagstar’s collection of Pay-to-Pay fees

17     violated both the FDCPA and Rosenthal Act.
18
              63.      To the extent that Flagstar claims there is any allowance of fees to be charged
19
       under Paragraph 14 of the Deed of Trust, those charges are preference and limited to those
20
       charged when the borrower is in default. Even if the Pay-to-Pay fees were default related fees,
21
       which they are not, Flagstar’s demand for payment of Pay-to-Pay fees is a direct breach of
22

23     Paragraph 9 of the Deed of Trust, “Protection of Lender’s Interest in the Property and Rights

24     Under This Security Instrument,” which states that only “amounts disbursed by the Lender under

25     this Section 9 shall become additional debt of Borrower.” See Exhibit A, ¶9 (emphasis added).
26
       Flagstar collected more than the amount it disbursed to Western Union to process the Pay-to-pay
27
       transactions.
28
       COMPLAINT                                                   CASE NO.:

       Page 11 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 12 of 13 Page ID #:12



 1                64.     Flagstar’s demands for payment of Pay-to-Pay fees is a direct breach of Paragraph

 2     14 of its Deed of Trust, under the “Uniform Covenants” section, stating that lender may not
 3
       charge fees prohibited by “Applicable Law.” The Agreement defines “Applicable Law” in
 4
       Paragraph J as “all controlling applicable federal, state, and local statutes, regulations, ordinances
 5
       and administrative rules and orders (that have the effect of law) as well as all applicable final,
 6
       non-appealable judicial opinions.” See Exhibit A, ¶14.
 7

 8                65.     By charging the Pay-to-Pay fees, Flagstar has violated the “Applicable Law”

 9     provision, as defined by its Deed of Trust, and thus breached its contract.
10                66.     Because the “Governing Law” (¶16), “Protection of Lender’s Interest in the
11
       Property and Rights Under This Security Instrument” (¶9), and “Applicable Law” (¶14)
12
       provisions are contained in the “Uniform Covenants” section, Flagstar has breached its contract
13
       on a class-wide basis.
14

15                67.     Defendant’s Uniform Covenants in its Deed of Trust proscribed fees not

16     allowable under applicable law.

17                68.     Defendant breached its contracts with the Mariscals and class members when it
18
       charged Pay-to-Pay fees not agreed to in its Deed of Trust.
19
                  69.     Alternatively, Defendant breached its contracts with the Mariscals and class
20
       members when it charged Pay-to-Pay Transaction fees in excess of the amounts actually
21
       disbursed by Defendant to pay for the cost of the Pay-to-Pay Transactions.
22

23                70.     The Mariscals and class members have been harmed by this breach.

24                      JURY DEMAND AND RESERVATION OF PUNITIVE DAMAGES

25                71.     Plaintiffs are entitled to and respectfully demand a trial by jury on all issues so
26
       triable.
27

28
       COMPLAINT                                                       CASE NO.:

       Page 12 of 13
     Case 5:19-cv-02023-DMG-SHK Document 1 Filed 10/22/19 Page 13 of 13 Page ID #:13



 1            72.      Plaintiffs reserve the right to amend their Complaint and add a claim for punitive

 2     damages.
 3
                                            RELIEF REQUESTED
 4                     WHEREFORE, the Mariscals respectfully request this Court enter judgment
 5
       against Defendant for all of the following:
 6
              a.       That the Mariscals and all class members be awarded actual damages, including
 7
                       but not limited to all fees improperly charged and forgiveness of all amounts not
 8

 9                     properly owed;

10            b.       That the Mariscals and class members be awarded statutory damages;

11            c.       That the Mariscals and class members be awarded costs and attorney’s fees; and
12
              d.       That the Court enter an order that Defendant and its agents, or anyone acting on
13
                       its behalf, are immediately restrained from altering, deleting or destroying any
14
                       documents or records that could be used to identify class members;
15
              e.       That the Court certify the Mariscals’ claims and all other persons similarly
16

17                     situated as class action claims under Rule 23 of the Federal Rules of Civil

18                     Procedure; and
19            f.       Such other and further relief as the Court may deem just and proper.
20
       Dated: October 22, 2019                       Respectfully Submitted,
21
                                                       /s/ Hank Bates
22                                                   Hank Bates (SBN 167688)
                                                     hbates@cbplaw.com
23                                                   CARNEY BATES & PULLIAM, PLLC
24                                                   519 W. 7th St.
                                                     Little Rock, AR, 72201
25                                                   Tel. 501-312-8500
                                                     Fax 501-312-8505
26

27

28
       COMPLAINT                                                  CASE NO.:

       Page 13 of 13
